Citation Nr: 0704242	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  06-16 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an effective date earlier than November 20, 
1997, for service connection for solar urticaria, based upon 
an assertion of clear and unmistakable error (CUE) in the 
July 1969 decision which had previously denied service 
connection for that disease.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from January 1942 to December 
1945, February 1947 to February 1949, and May 1949 to 
November 1952.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  



FINDINGS OF FACT

1.  The RO's July 1969 rating decision was not appealed by 
the veteran, and is therefore final.

2.  The July 1969 rating decision was reasonably supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied in not granting 
service connection for solar urticaria.

3.  The appellant has failed to allege any kind of error of 
fact or law in the July 1969 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, as to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.

4.  The only claimed basis for entitlement to an earlier 
effective date than November 20, 1997, for the grant of 
service connection for solar urticaria is clear and 
unmistakable error (CUE) in the July 1969 rating action which 
denied service connection for solar urticaria.  



CONCLUSION OF LAW

Clear and unmistakable error in the July 1969 rating decision 
has not been demonstrated, and entitlement to an effective 
date earlier than November 27, 1997, for service connection 
for solar urticaria is not shown based upon the claim of CUE.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5110, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.105(a), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

As an initial matter, the Board observes that the VCAA is not 
applicable to the appellant's allegation of CUE.  The U.S. 
Court of Appeals for Veterans Claims has determined that an 
assertion of CUE is not a conventional claim.  Instead, a CUE 
claimant is collaterally attacking a previous, final 
decision.  Given the nature of a claim to revise an earlier 
final RO decision based upon CUE, no notification as to 
additional evidentiary development of the record is at issue, 
since, as discussed below, the evaluation of such a claim is 
based upon the record as it was constituted at the time of 
the decision as to which revision is sought.

Moreover, the Court has held that "as a matter of law, the 
VCAA is inapplicable to CUE claims." Sorakubo v. Principi, 
16 Vet. App. 120, 122 (2002), citing Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc).  The veteran's 
earlier effective date claim is based only upon his 
allegation of CUE in the July 1969 decision, and hence 
additional development of the claim is not warranted where, 
as here, the CUE claim is denied.  

II.  CUE Claim

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); see 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).  Such a final 
decision may, however, be reversed or amended where evidence 
establishes that it was a product of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2006).  That regulation is of 
long standing, and has been codified in statute, at 38 
U.S.C.A. § 5109A (West 2002 & Supp. 2006). 

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts. 
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"[c]lear and unmistakable error requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  See also Bustos v. West, 179 
F.3d 1378 (Fed. Cir.) (expressly adopting the "manifestly 
changed the outcome" language in Russell, supra), cert. 
denied, 120 S. Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of the RO's actions in 1976 in determining whether CUE 
existed at that time.

In this case, it is undisputed that the veteran failed to 
initiate or perfect an appeal of the July 1969 rating 
decision which he now is challenging.  Therefore, that 
decision became final.  The veteran's CUE argument 
essentially amounts to an assertion that reasonable minds 
could not differ, and the evidence clearly and unmistakably 
showed a causal link between service and his current solar 
urticaria, so that the law as it then existed must have been 
incorrectly applied.  

Then, as now, absent a presumptive basis for granting service 
connection, to support a claim for service connection for a 
claimed disability, the evidence must show that the 
disability was a chronic disability which developed in 
service, or was a disability which had persisted from service 
until the present time, so that if the disability was first 
diagnosed after service, the evidence must show that the 
disability was incurred in service.  38 C.F.R. § 3.303.  

The veteran and his representative now claim CUE in the July 
1969 RO decision, contending that reasonable minds could not 
differ that the evidence of record at the time of that prior 
decision supported a grant of the claim by showing a causal 
link between the veteran's periods of service and current 
solar urticaria.  

However, the RO in the July 1969 RO decision indicated that 
the claims folder had been reviewed, and noted in the 
decision that the service medical records showed but a single 
pertinent entry showing "hives when he sits out in the 
sun."  The decision also noted a VA examination in April 
1969 in which the veteran complained of being bothered all 
the time by an itching skin condition when exposed to the 
sun, with the examiner finding a rash on some exposed areas 
of the arms, and diagnosing solar urticaria.  

The veteran's representative has argued that the RO committed 
CUE because other evidence was of record at the July 1969 
decision that compelled a grant of the claim, but which the 
RO failed to recognize.  The Board respectfully disagrees.  

At the April 1969 examination the veteran contended that his 
solar urticaria had begun in 1952, but received no medical 
attention until 1968.  The VA examiner noted a submitted 
private record for a hospitalization in November 1968, in 
which the veteran was diagnosed with an allergy to sunlight.  
Also of record at the time of the July 1969 RO decision was a 
February 1969 treating physician's letter noting the 
hospitalization in November 1968, including for sun allergy.  
Also of record at the time of the July 1969 decision was a 
December 1968 letter from a private treating physician 
stating, pertinently, the following:

I have been seeing [the veteran] for what appears 
to be Chronic Solar Urticaria, which developed on 
exposure to sunlight, in a sun exposed area.  [The 
veteran] says that this problem developed while he 
was in the military service, originally in 1952, 
and that it was in his military health record.

Thus, the private medical records also of record in July 1969 
only supported a solar urticaria as a chronic disease 
beginning from November 1968, with only the veteran's self-
reported history supporting its presence previously on a 
continuing basis from service.  Such a history was recognized 
by the VA examiner in the April 1969 VA examination report, 
and hence was implicitly considered by the RO in its July 
1969 decision.  Considering this evidence, the RO then 
concluded that the evidence as a whole was against the claim.  
As the RO put it: "The veteran has furnished no evidence 
concerning service incurrence, chronicity and continuity" of 
his claimed solar urticaria.  Hence, the RO determined that 
the skin condition noted in a single service medical record 
was not shown to be a chronic, and that continuity from 
service or incurrence in service of chronic solar urticaria 
was not otherwise shown.  The RO denied the claim on those 
bases.  

Thus, in summary, the RO applied the applicable regulation, 
38 C.F.R. § 3.303, and interpreted the facts as not showing 
solar urticaria either as a chronic disease in service, or 
continuous from service, or incurred in service.  The Board 
finds that reasonable minds could differ as to the 
application of the law governing service connection to the 
facts as present at the time of the July 1969 RO decision, 
and the interpretation then made by the RO was not 
unreasonable.  The veteran's CUE claim thus is based 
ultimately only upon a disagreement as to the interpretation 
of the facts, and accordingly cannot be granted.  Russell.  

III.  Earlier Effective Date for Service Connection for Solar 
Urticaria Based on CUE Claim

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  

The effective date of a grant of service connection shall be 
the date of receipt of claim or the date at which entitlement 
arose, whichever is later.  The effective date from a grant 
resulting from a reopened claim can be no earlier than the 
date of receipt of that request to reopen, unless a clear and 
unmistakable error was committed in a prior decision, or 
unless the new and material evidence resulted from correction 
of military records. 38 U.S.C.A. § 5110 (a),(i) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.105, 3.400 (2006).

Here, the veteran was assigned an effective date of November 
20, 1997, for the grant of service connection for solar 
urticaria.  That effective date was based upon the date of 
receipt of the most recent claim, subsequent to previous 
final denials of the service connection claim.  The claim was 
then addressed as a request to reopen a previously finally 
denied claim; the claim was duly reopened and the effective 
date assigned was the date of receipt of the request to 
reopen.  The present claim for an effective date earlier than 
November 20, 1997, is based solely upon a contention of CUE 
in the July 1969 RO decision denying the claim.  Because the 
CUE claim is herein denied, the sole asserted basis of the 
earlier effective date claim is denied, and hence the earlier 
effective date claim must be denied as well, the factual 
predicate for that claim having already been rejected.  


ORDER

The claim of clear and unmistakable error in the July 1969 
rating action is denied, and an effective date earlier than 
November 20, 1997, for the grant of service connection for 
solar urticaria is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


